Bell, J.
1. Acquiescence for seven years, by acts or declarations of ad-joining landowners, shall establish a dividing line. Civil Code (1910), § 3821. A line may be so established irrespective of whether its true location was theretofore actually unascertained or disputed. “Acquiescence for the period required by the statute would be conclusive evidence of a previous agreement, though there may in fact have been *266none.” Farr v. Woolfolk, 118 Ga. 277 (45 S. E. 230) ; Christian v. Weaver, 79 Ga. 406 (2) (7 S. E. 261) ; Henderson v. Walker, 157 Ga. 856 (2) (122 S. E. 613) ; Thompson v. Simmons, 143 Ga. 95 (84 S. E. 370) ; Sapp v. Odom, 165 Ga. 437 (6) (141 S. E. 201).
Decided February 7, 1929.
Rehearing denied March 2, 1929.
Victor Davidson, George H. Carswell, Sibley S' Sibley, for plaintiff. J. S. Davis, for defendants.
(a) The decision in the case of Farr v. Woolfolk, supra, having been repeatedly followed, and having never been questioned or criticised, the decisions in the later cases of Osteen v. Wynn, 131 Ga. 209 (3) (62 S. E. 37, 127 Am. St. R. 212), Gornto v. Wilson, 141 Ga. 597 (2) (81 S. E. 860), and O’Neal v. Ward, 148 Ga. 62 (95 S. E. 709), will not be construed as intending to alter the rule quoted from that case, even assuming that implications may be found in the latter cases at variance therewith.
2. Moreover, “where actual possession has been had, under a claim of right, for more than seven years, such claim shall be respected, and the lines so marked as not to interfere with such possession.” Civil Code (1910), § 3822.
3. Where a line, by either .of the above-mentioned methods, has become fixed as between coterminous owners, it will be binding upon their respective grantees. Booker v. Booker, 36 Ga. App. 738 (138 S. E. 251).
4. Applying the above rulings, the evidence authorized the verdict found for the protestants, irrespective of the sufficiency or validity of any alleged agreement between prior owners as to the location of the line.
5. There was no merit in any of the special grounds of the motion for a new trial. The court did not err in refusing the motion.

Judgment affirmed.


Jenkms, P. J., and Stephens, J., concur.